Exhibit 10-1
GANNETT CO., INC.
SUPPLEMENTAL RETIREMENT PLAN
Restated as of August 7, 2007
Amendment No. 1
Effective August 1, 2008, Gannett Co., Inc. hereby amends the Gannett
Supplemental Retirement Plan, restated as of August 7, 2007 (the “Plan”), as
follows:

  1.   Section 1.8 is amended by adding the following provision to the end
thereof:

Except for Grandfathered Participants, effective August 1, 2008, the Monthly
Benefits of all Employees participating in this Plan are frozen in that such
Employees’ benefits as of August 1, 2008 shall not be increased for earnings or
credited service earned on or after that date. Grandfathered Participants shall
continue to accrue benefits under this Plan under the following rules:

  (a)   A Grandfathered Participant’s Monthly Benefit shall be calculated as
follows:

  (i)   For a Grandfathered Participant’s credited service earned up to July 31,
2008, the Grandfathered Participant’s Monthly Benefit shall be calculated using
the formula set forth in Article VI of the Funded Plan or the CNI formula set
forth in Exhibit A, whichever is applicable to the Grandfathered Participant
(but ignoring provisions that freeze benefits under such formulas as of
August 1, 2008); and

  (ii)   For a Grandfathered Participant’s credited service earned on or after
August 1, 2008, the Grandfathered Participant’s Monthly Benefit shall be
calculated as two-thirds of the benefit that would be earned under the formula
set forth in Article VI of the Funded Plan or the CNI formula set forth in
Exhibit A, whichever is applicable to the Grandfathered Participant (but
ignoring provisions that freeze benefits under such formulas as of August 1,
2008).

  (b)   For purposes of calculating the amounts described in (a), the formula
set forth in Article VI of the Funded Plan or the CNI formula set forth in
Exhibit A, whichever is applicable to the Grandfathered Participant, shall be
applied ignoring the benefit limitations in the Funded Plan required by Code
Section 415 or the limitations on a Grandfathered Participant’s compensation
under Code Section 401(a)(17) and taking into account the Grandfathered
Participant’s elective deferrals of base salary and annual bonuses into the
Gannett Co., Inc. Deferred Compensation Plan.

 

 



--------------------------------------------------------------------------------



 



  2.   Article I is amended by adding the following new Section 1.15, as
follows:

1.15 “Grandfathered Participant” means an eligible Employee who satisfies both
of the following requirements: (i) the eligible Employee is an active
participant in this Plan as of August 1, 2008 who is accruing a Plan benefit
that is calculated under Article VI of the Funded Plan or the CNI formula set
forth in Exhibit A; and (ii) the Eligible Employee was grandfathered in 1998 in
his/her right to have his/her benefit under this Plan calculated using the
benefit formula set forth under Article VI of the Funded Plan or was
grandfathered in 2002 in his/her right to have his/her benefit under this Plan
calculated using the benefit formula set forth in Exhibit A.

  3.   Section 2.1 is amended by adding the following provision to the end
thereof:         Notwithstanding any provision to the contrary, effective
August 1, 2008, the benefits of all Employees eligible to participate in this
Plan are frozen in that such Employees’ benefits as of August 1, 2008 shall not
be increased for earnings or credited service earned on or after that date;
provided that Grandfathered Participants shall continue to accrue benefits under
this Plan at the reduced rates described in Section 1.8.     4.   Section 3.1 is
amended by adding the following provision to the end thereof:        
Notwithstanding any provision to the contrary, effective August, 1 2008, there
shall be no new participants in the Plan.     5.   Section 4.1 is amended by
adding the following provision to the end thereof:         For purposes of
determining whether a Grandfathered Participant has terminated employment, if
the Grandfathered Participant incurs a bona fide leave of absence due to any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than six months, where such impairment causes the Grandfathered Participant to
be unable to perform the duties of his or her position of employment or any
substantially similar position of employment, the leave of absence will not be
treated as a termination of employment. However, for this rule to apply there
must be a reasonable expectation that the Grandfathered Participant will return
to perform services for the Company, and the period where such a leave of
absence is not treated as a termination of employment may not exceed 29-months.
In such instances, the Grandfathered Participant may continue to accrue benefits
under the Plan during such 29-month period (but not beyond such period), but
only to the extent provided under the Plan and for the time period prior to the
date the Grandfathered Participant is deemed to terminate employment.

 

- 2 -



--------------------------------------------------------------------------------



 



  6.   Section 4.2 is amended by amended by replacing the third paragraph of
such Section with the following:

Notwithstanding the foregoing, an Employee’s monthly benefit calculations under
subsections (i) and (ii) above shall not take into account any of his or her
service with Army Times, Asbury Park, Multimedia or their related businesses
prior to the earlier of January 1, 1998 and the date the Employee transfers to
the Company’s Corporate Payroll.

  7.   Section 4.2 is amended by adding the following provision to the end
thereof:         Notwithstanding any provision in the Plan or the Funded Plan to
the contrary, in the event that an Employee commences benefits after normal
retirement age, the suspension of benefits rules under ERISA section
203(a)(3)(B) shall apply. Accordingly, such an Employee’s normal retirement
benefit under the Plan will not be actuarially increased to reflect the delay
resulting from the Employee commencing benefits after the Employee’s attaining
normal retirement age (although the Employee will continue to accrue benefits
for post-normal retirement age service and earnings to the extent provided for
under the Plan).

  8.   The first sentence of the second paragraph of Section 5.1 is amended by
substituting: (i) “January 1, 2008” for “January 1, 2007”; (ii) “December 15,
2008” for “December 15, 2007”; and (iii) “July 1, 2009” for “July 1, 2008”.

IN WITNESS WHEREOF, Gannett Co., Inc. has caused this Amendment to be executed
by its duly authorized officer as of July 31, 2008.

            GANNETT CO., INC.
      By:   /s/ Roxanne V. Horning         Name:   Roxanne V. Horning       
Title:   Senior Vice President/Human Resources   

 

- 3 -